            Case 1:19-cv-11226-FDS Document 33 Filed 07/08/20 Page 1 of 1



                                              UNITED STATES DISTRICT COURT
                                               DISTRICT OF MASSACHUSETTS


AD Manfred, LLC
                   Plaintiff(s)
                                                                                   CIVIL ACTION
                   V.
                                                                                   NO. 1:19‐cv‐11226‐FDS

Acadia Insurance Company
                   Defendant(s)

                                               REPORT RE: REFERENCE FOR
                                            ALTERNATIVE DISPUTE RESOLUTION

                                              TO JUDGE F. Dennis Saylor, IV


[ ]       The above entitled case was reported settled after referral to the ADR Program, but prior to ADR.

[X]       On     7/8/2020         I held the following ADR proceeding:

          ______ SCREENING CONFERENCE                      ______EARLY NEUTRAL EVALUATION
            X      MEDIATION                               ______ SUMMARY BENCH / JURY TRIAL
          ______ MINI‐TRIAL                                       SETTLEMENT CONFERENCE


          All parties were represented by counsel [except                             ]
          The parties were / were not present in person or by authorized corporate officer [except
          ___________________________________].
          The case was:
[X]       Settled. Your clerk should enter a 45 day order of dismissal.
[ ]       There was progress. A further phone conference has been scheduled for             unless the case is reported
          settled prior to that date.
[ ]       Further efforts to settle this case at this time are, in my judgment, unlikely to be productive. This case
          should be restored to your trial list.
[ ]       Suggested strategy to facilitate settlement:
                                                                                                                       .
                                                                                                                       .




      7/8/2020                                                                      /s/ Jennifer C. Boal
       DATE
